Per Curiam.
The assignments of error in the two cases involve (1) the exclusion of evidence of Joseph G. Marshburn’s membership in the K.K.K.; and (2) the sufficiency of the evidence to go to the jury and to sustain the convictions. We have carefully examined all assignments of error. The examination fails to disclose error in either trial.
It is difficult to understand why the charges were separately brought, and separately tried, and that two records were presented here. During the entire transaction both defendants were present, actively supporting each other in the assaults on an 18-year-old girl. The evidence disclosed that she and the male defendant had become engaged while the defendants were living in a state of separation. The evidence further disclosed that the prosecuting witness did not know the defendant Joseph Marshburn was a married man until a short time before the assaults were committed. The evidence refutes any claim the wife acted under the coercion of the husband. *560On the contrary, it is rather obvious that she was the moving spirit in the attacks.
In No. 497 — State v. Mrs. Sandra Marshburn — No error.
In No. 499 — State v. Joseph G. Marshburn — No error.